USDC SDNY
Case 1:19-cv-07131-ALC Document 12 Filed 08/05/19 PageduM@ENT ELECTRONICALLY

FILED
DOC#:

——
DATE FILED: S1g12i4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ANDREA TANTAROS,

Petitioner,
19-cv-7131 (ALC)
-against-
QRDER
FOX NEWS CHANNEL, LLC, ET AL.,

Respondents.

 

 

ANDREW L. CARTER, JR., United States District Judge:

Pursuant to the Telephone Conference held by the Court on August 5, 2019, the Parties

are hereby ORDERED to proceed in accordance with the following briefing schedule:

Plaintiff's Supplemental Memorandum: August 12, 2019
Defendants’ Response: September 3, 2019
Plaintiff's Reply (if any): September 6, 2019

Further, the Parties are hereby ORDERED to appear, in person, for a Status Conference
in Courtroom 1306 at the Thurgood Marshall United States Courthouse, 40 Foley Square, New
York, NY, on October 2, 2019 at 2:00 p.m.

All pending deadlines to answer Plaintiffs Petition are hereby STAYED.

SO ORDERED.

Dated: August 5, 2019 Ndi J (Lu Lo:
New York, New York l )

ANDREW L. CARTER, JR.
United States District Judge

 
